On October 17, 2005, the defendant was sentenced to ten (10) years in the Montana State Women’s Prison, with five (5) years suspended, for the offense of Theft by Embezzlement, a felony. The Court declared the Defendant ineligible for parole for the first five (5) years.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Melody Brown. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given toward similar crimes around the state and that there was no parole restriction mentioned in the plea agreement.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to Ten (10) years in the Montana State Women’s Prison, with five (5) years suspended, with no parole restriction. All conditions shall remain as imposed in the October 17, 2005 judgment.
Done in open Court this 7th day of April, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.